Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of February 26, 2021.  The rejections are stated below.  Claims 1-3, 5-13, and 15-23 are pending and have been examined.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.



Response to Amendment/Arguments

3.	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.



Claim Interpretation
4.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  


Contingent Limitations
5.	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	Claim 11 recites “in response to a user input being detected on the UI element, performing an operation corresponding to the selected UI element while the notification area is displayed”. The limitation of “displaying a graphic UI (GUI) corresponding to the 
	Claim 11 recites “in response to the UI element for purchasing the product related to the content being selected, control the display to display the GUI of the payment information representing a payment method stored in memory of the electronic apparatus received from another external server on the notification message”. The limitation of “control the display to display the GUI of the payment information representing a payment method stored in memory of the electronic apparatus received from another external server on the notification message” does not occur.

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	The following limitations include intended use: 
“control the display to display, in a part of a notification area, the notification message including an image related to the content and a user interface (UI) element regarding the content using at least part of a web browser of the electronic apparatus” (Claim 1)
“control the display to display a graphic UI (GUI) corresponding to the operation on the notification message within the part of the notification area using the at least part of the web browser” (Claim 1)
“wherein the processor is further configured to control the display to maintain the display of the notification message and the display of the GUI within the notification message during a purchase transaction” (Claims 1)
“wherein the processor is further configured to, in response to the UI element for purchasing the product related to the content being selected, control the display to display the GUI of the payment information representing a payment method stored in memory of the electronic apparatus received from another external server on the notification message” (Claim 1).

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
	For example, claim 1 states “in response to a notification message regarding a content being received from an external server, the notification message being a web page message”.  The limitation of “the notification message being a web page 
	Claim 1 states “control the display to display, in a part of a notification area, the notification message including an image related to the content and a user interface (UI) element regarding the content using at least part of a web browser of the electronic apparatus, wherein the UI element comprises an interactive element for at least one of reviewing the content or purchasing a product related to the content”.  The limitation of “the notification message including an image related to the content and a user interface (UI) element regarding the content using at least part of a web browser of the electronic apparatus, wherein the UI element comprises an interactive element for at least one of reviewing the content or purchasing a product related to the content”  is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability.
	Claim 1 states “control the display to display a graphic UI (GUI) corresponding to the operation on the notification message within the part of the notification area using the at least part of the web browser, wherein the GUI comprises transaction information for purchasing the product”.  The limitation of “wherein the GUI comprises transaction information for purchasing the product” is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	 Claims 1-3, 5-13, and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of controlling and managing messages without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method claim 11.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites an electronic apparatus comprising: a display;
a memory configured to store one or more computer programs; and at least one processor configured to execute the one or more stored programs, the at least one processor being further configured to:
in response to a notification message regarding a content being received from an external server, the notification message being a web page message,
display to display, in a part of a notification area, the notification message including an image related to the content and a user interface (UI) element regarding the content using at least part of a web browser of the electronic apparatus, wherein the UI element comprises an interactive element for at least one of reviewing the content or purchasing a product related to the content,
in response to a user input being detected on the UI element, perform an operation corresponding to the selected UI element while the notification area is displayed, and
control the display to display a graphic UI (GUI) corresponding to the operation on the notification message within the part of the notification area using the at least part of the web browser, wherein the GUI comprises transaction information for purchasing the product, wherein the processor is further configured to control the display to maintain the display of the notification message and the display of the GUI within the notification message during a purchase transaction, the purchase transaction including an initial display by the GUI of an offering of the product, a display by the GUI of payment information and a display by the GUI of a transaction confirmation,
wherein the processor is further configured to, in response to the UI element for
purchasing the product related to the content being selected, control the display to display the GUI of the payment information representing a payment method stored in memory of the electronic apparatus received from another external server on the notification message, and
wherein the notification message comprises a push message.
Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a memory configured to store one or programs, display, external server, processor, user interface element, web browser of the electronic apparatus, and graphical user interface are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately (Step 2B: NO).
Similar arguments can be extended to other independent claim 11 hence claim 11 is rejected on similar grounds as claim 1.
The limitations of claim 2-3, and 5-10 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 


Claim Rejections - 35 USC § 112
7.	Claims 11-13 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 11 recites method steps.  The method claim that does not say what performs each step.  The claimed limitations (i.e., “ “receiving,” “displaying,” “performing, “associating,” “maintaining,” etc.) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps. Therefore, the Specification does not provide See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step




Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claims 1-2, 7-10, 11-12, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al. [US Pub No. 2015/0302827 A1] in view of Martynov [US Pub No. 2015/0268830 A1], Melzer [US Pub No. 2017/0011383 A1], and Shavell et al. [US Pub No. 2016/0300231 A1].

10.	Regarding claims 1 and 11, Danielsson discloses an electronic apparatus and method comprising: 
	a display (display 0052);
at least one processor (processor 0052); and
a memory (memory 0052) configured to store one or more computer programs and the at least one processor being further configured to:
in response to a notification message regarding a content being received from an external server, the notification message being a web page message (0092).
Danielsson does not disclose however Martynov teaches control the display to display, in a part of a notification area, the notification message including an image related to the content and a user interface (UI) element regarding the content (The image 118 can be defined as a computer icon, a pictogram or other image (or series of images) displayed on the screen 112 statically and/or and used to navigate to or within the applications/services 110,113 environment afforded by the operation system 108.  The image 118 itself can be a small picture or symbol serving as a quick, "intuitive" representation of the text content 111.  The image 118 can function as an electronic hyperlink or file shortcut to access the applications/services 110,113 or data in the storage 115.  The image 118 can be a small picture that represents objects such as a 
file in the storage 115 or applications/services 110,113 itself or functionality within the file or applications/services 110,113.  The image 118 can be used as a quick way (e.g. 
	Danielsson does not disclose however Martynov teaches using at least part of a web browser of the electronic apparatus, wherein the UI element comprises an interactive element for at least one of reviewing the content or purchasing a product related to the content (computer icon, pictorgram, or other image, 0076).

Danielsson does not disclose however Martynov teaches in response to a user input being detected on the UI element, to perform an operation corresponding to the selected Ul element while the notification area is displayed (0077). 
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Danielsson to include the teachings of Martynov.  The rationale to combine the teachings would be for displaying most relevant content to a user at any given moment.
Danielsson does not disclose however Melzer teaches control the display to display a graphic UI (GUI) corresponding to the operation on the notification message within the part of the notification area using the at least part of the web browser, wherein the GUI comprises wherein the processor is further configured to control the display to maintain the display of the notification message and the display of the GUI within the notification message during a purchase transaction, the purchase transaction including an initial display by the GUI of an offering of the product a display by the GUI of
payment information and a display by the GUI of a transaction confirmation (Melzer 0075).



Danielsson does not disclose however Shavell teaches wherein the notification message comprises a push message. (Shavell 0092-0093).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Danielsson to include the teachings of Shavell to obtain invention specified.  The rationale to combine the teachings would be in authenticating a 
user's browsing activity between the user's terminal (computer, mobile device, tablet etc.) and related terminals (computer, mobile device, tablet etc.) capable of receiving notifications to authenticate the user's filling of forms on any third-party website. 

11.	Regarding claims 2 and 12, Danielsson discloses wherein the at least one processor is further configured to control the display to display a GUI corresponding to 

12.	Regarding claims 7 and 17, Danielsson discloses wherein the at least one processor is further configured to:
control the display to display a navigation icon on the notification message (0092); and
in response to the navigation icon being selected, control the display to display another notification message in one area while the notification area is displayed (0092).

 13.	Regarding claims 8 and 18, Danielsson discloses wherein the notification message further comprises at least one other UI element including information capable of changing or setting an option of the notification message (0092).

14.	Regarding claims 9 and 19, Danielsson teaches wherein the notification message further comprises a registered identifier of the notification message (0092), and

wherein a proxy server customizes a push message received from a content provider by adding the registered identifier in the received push message and transmits the customized push message as the notification message to the electronic apparatus (0092).  

claims 10 and 20, Danielsson teaches wherein, if the received push message comprises missing fields, the proxy server requests the content provider for the missing fields and customizes the received push message with the content received from the content provider (0092), and
wherein, if the received push message comprises a predefined content provided from the content provider without missing fields, the proxy server transmits the customized push message along with the predefined content to the electronic apparatus (0092).  

16.	Regarding claim 21, Danielsson does not disclose however Martynov teaches wherein the operation is performed on a mobile device without navigating into any other application (push message 0077).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Danielsson to include the teachings of Martynov.  The rationale to combine the teachings would be for displaying most relevant content to a user at any given moment.

17.	Regarding claim 22, Danielsson does not disclose however Martynov teaches wherein the operation comprises at least one of navigating to a previously received push message, viewing details of the content, or buying a product (push message 0077).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Danielsson to include the teachings of Martynov.  The rationale to combine the teachings would be for displaying most relevant content to a user at any given moment.



Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	Claims 3, 5-6, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al. [US Pub No. 2015/0302827 A1] in view of Martynov [US Pub No. 2015/0268830 A1], Melzer [US Pub No. 2017/0011383 A1], Shavell et al. [US Pub No. 2016/0300231 A1], and Kim et al. [US Pub No. 2017/0150227 A1].

20.	Regarding claims 3 and 13, Danielsson does not disclose however Kim teaches wherein the UI element comprises at least one of a payment icon for purchasing the content or an icon for reviewing the content (Kim 0154).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Danielsson to include the teachings of Kim.  The rationale to combine the teachings would be screen mirroring technology conventionally used to output applications (e.g., game and webpage 


21.	Regarding claims 5 and 15, Danielsson does not disclose however Kim teaches in response to a personal authentication input for the payment by a user being received while the object is displayed, identify whether the personal authentication input matches with personal authentication information stored in a memory of the electronic apparatus (Kim 0155); and
in response to identifying that the personal authentication input matches with personal authentication information stored in a memory of the electronic apparatus, control the display to remove the object and display transaction confirmation information of the content in one area (Kim 0155).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Danielsson to include the teachings of Kim.  The rationale to combine the teachings would be screen mirroring technology conventionally used to output applications (e.g., game and webpage images) executed in the terminal having a relatively small screen, such as a portable terminal on a larger screen, which can extend the usability of a portable terminal.

22.	Regarding claims 6 and 16, Danielsson does not disclose however Kim teaches wherein the personal authentication input comprises at least one of fingerprint recognition, iris recognition, or voice recognition of the user (Kim 0157).  At the time of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)